The applicant’s election without traverse of Group II (claims 1-7) is acknowledged.

Figures 8 and 9 are incorrect because the two upper 404 elements point to the wrong layer (compare with correct Figure 7).  Correction is required.
Figure 13A is objected to because it doesn’t show layer 404 between layers 402 and 1002 (as per Figure 13’s left-hand side).  Correction is required.

The specification is objected to for several reasons.
First, “pattering” (page 9, paragraph [0037], line 4) should be “patterning.”
Furthermore, “cavities 302,304” (page 20, paragraph [0059], line 4) should be “cavity 302.”
Furthermore, “1304, 1306” (page 20, paragraph [0059], last line) should be “1310, 1312.”
Furthermore, “OPL 602” (page 23, paragraph [0066], line 1) should be “patterning layer 502 are removed.”
Furthermore, “is to not to occur” (page 23, paragraph [0066], line 3) should be “is not to occur.”
Furthermore, “dielectric layer” (page 25, paragraph [0070], line 3) should be “dielectric layer 404.”
Finally, paragraph [0075] on page 27 ends with an incomplete sentence (“FIG. 13A further shows”), while paragraph [0076] at the top of page 28 is somewhat nonsensical in 
FIG. 13A further shows that an inter-layer dielectric (ILD) layer 1314 is deposited over the structure 100. A planarization process may be performed to planarize the ILD 1314 down to be coplanar with a top of the gate electrode 1306.  The planarization process may include a chemical mechanical polishing (CMP) process. The ILD layer 1314 may comprise silicon oxide, silicon nitride, oxynitride, or other suitable materials.

Claims 1-7 are allowed.  The prior art does not disclose or suggest independent claim 1 as a whole.

United States Patent 10,825,736 is relevant to this application.
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814